Citation Nr: 1550430	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-30 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A videoconference hearing was held on August 4, 2015, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

The Board notes that at the videoconference hearing the Veteran indicated that he had filed claims for service connection for disabilities of the knees, ankles and back, and that these claims had never been adjudicated by VA.  It was noted by the VLJ that the claims had in fact been adjudicated in a December 2009 rating decision and that there had been a September 2012 statement of the case issued on the claim for service connection for a right knee disability.  The record reflects that the Veteran did not file a substantive appeal with respect to this claim, and the Veteran's representative indicated such at the hearing.  Despite the issue of entitlement to service connection for a right knee disability being listed on the VA Form 8, the Veteran and his representative did not suggest that this issue was currently on appeal or that they were aware that this issue was before the Board; instead, the Veteran indicated that the issues had never been adjudicated by VA.  Importantly, there has not been any correspondence from the VA directly to the Veteran which would indicate to the Veteran that the right knee issue was still on appeal.  38 C.F.R. § 19.35 (providing that the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue); see e.g. Percy v. Shinseki, 23Vet. App. 37, 46 (2009).  In light of the above, the Board finds that the Veteran has not submitted a timely Substantive Appeal with regard to the issue of entitlement to service connection for a right knee disability and that this issue is not presently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the videoconference hearing the Veteran indicated that his bilateral pes planus had worsened since his most recent VA examination in July 2008.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  As such, the claim is remanded in order to schedule a new VA examination to determine the current severity of the disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral pes planus.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral pes planus.

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral pes planus under the rating criteria.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




